       Case 1:20-cr-00482-VEC Document 45 Filed 03/04/21 Page 1 ofSDNY
                                                           USDC    3
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                              DATE FILED: 03/04/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA                                            :
                                                                     :
                            -against-                                :   20-CR-482 (VEC)
                                                                     :
 MACK DUODU,                                                         :        ORDER
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 1, 2020, Mr. Duodu filed a motion pursuant to Rule

12(b)(3)(B)(ii) of the Federal Rules of Criminal Procedure for an order dismissing multiplicitous

counts of the Information or compelling the government to elect between them, Dkt. 34;

        WHEREAS Mr. Duodu argues that Count One, exportation of stolen motor vehicles in

violation of 18 U.S.C. § 553(a)(1) and 2, and Count Two, transportation of stolen motor vehicles

in violation of 18 U.S.C. § 2312 and 2, are multiplicitous, id.;

        WHEREAS Mr. Duodu further argues that Count Eight, money laundering in violation of

18 U.S.C. § 1956(a)(1)(B)(i) and 2, and Count Nine, international money laundering in violation

of 18 U.S.C. § 1956(a)(2)(B)(i) and 2, are multiplicitous, id.;

        WHEREAS Mr. Duodu alleges that a multiplicitous charging instrument violates the

Double Jeopardy Clause of the Fifth Amendment to the Constitution, id. at 2–3;

        WHEREAS on December 14, 2020, the Government responded in opposition to the

motion and on December 21, 2020, Mr. Duodu replied in support of the motion, Dkts. 39, 41;

and

        WHEREAS both parties agree that a hearing is unnecessary and that the motion can be

decided on the papers, Gov. Letter, Dkt. 40; Def. Reply, Dkt. 41 at 2, n.1;
           Case 1:20-cr-00482-VEC Document 45 Filed 03/04/21 Page 2 of 3


       IT IS HEREBY ORDERED that the motion is DENIED without prejudice. While the

Double Jeopardy Clause of the Constitution protects against multiple punishments for the same

offense, see Illinois v. Vitale, 447 U.S. 410, 415 (1980), the Clause “does not protect against

simultaneous prosecutions for the same offense, so long as no more than one punishment is

eventually imposed.” United States v. Josephberg, 459 F.3d 350, 355 (2d Cir. 2006) (per

curiam).

       In his reply in support of the motion, Mr. Duodu cites a number of cases to support the

contention that the Information’s multiplicity will prejudice Mr. Duodu at trial. Def. Reply at 2–

3. But all of the cited cases, except for one, were decided well before the Second Circuit decided

Josephberg, which squarely holds that this motion is premature. 459 F.3d 350, 355 (2d Cir.

2006). Mr. Duodu also cites to United States v. Polizzi, a memorandum on post-appellate

proceedings, entered by Judge Weinstein in 2009. 257 F.R.D. 33, 34 (E.D.N.Y. 2009). But this

memorandum has very little persuasive authority because it is not a binding decision, and, as

Judge Weinstein notes, it “is for the advice of the parties only.” Id. at 38. Moreover, in an

appeal in that same case, the Second Circuit reiterated its prior holding that for counts without

convictions, the “Double Jeopardy Clause’s guarantee against multiple punishments for the same

offense has not yet been triggered.” United States v. Polouizzi, 564 F.3d 142, 157 (2d Cir. 2009)

(citing Josephberg, 459 F.3d 350 at 355).

       In short, the issue of multiplicity is best addressed at the time of sentencing. “If the jury

convicts on more than one multiplicitous count, the defendant’s right not to suffer multiple

punishments for the same offense will be protected by having the court enter judgment on only

one of the multiplicitous counts.” Josephberg, 459 F.3d 350 at 355 (internal citation omitted).




                                                  2
          Case 1:20-cr-00482-VEC Document 45 Filed 03/04/21 Page 3 of 3


Accordingly, Mr. Duodu may refile this motion if he is ultimately convicted of Counts One and

Two or of Counts Eight and Nine.

       The Clerk of Court is respectfully directed to close the open motion at docket entry 34.

The Clerk of Court is further directed to correct the spelling of Defendant’s last name; it should

be Duodu, not Doudu.



SO ORDERED.
                                                     _________________________________
Date: March 4, 2021                                        VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                                 3
